Citation Nr: 0010183	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  98-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.A.



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1999 the appellant testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In July 1999 the Board remanded the case for additional 
development.


FINDING OF FACT

The appellant has submitted no competent medical evidence 
linking the cause of the veteran's death to VA medical 
treatment, nor competent evidence otherwise demonstrating 
that an additional disability as a result of VA medical 
treatment contributed substantially or materially to the 
cause of death.



CONCLUSION OF LAW

The appellant's claim for entitlement to compensation for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the course of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 for entitlement to 
compensation for disability incurred as a result of VA 
medical treatment were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) (hereinafter the "Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd, Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552 (1994).  The United States Supreme 
Court (Supreme Court) in affirming the Court's decision held 
that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection between VA hospitalization and 
additional disability and that there need be no 
identification of "fault" on the part of VA.  Id. 

In March 1995 VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that where it is determined that 
there is additional disability resulting from an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization or medical treatment compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (Supp. 1998).  
However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.  

In this case, as the appellant submitted her claim in March 
1996, the Board finds the recent amendments to 38 U.S.C.A. 
§ 1151 are not applicable and the claim must be considered 
under the code provisions as they existed prior to 
October 1, 1997.  

Although a determination of fault is not required in this 
case, a causal connection between VA medical treatment and an 
additional disability must be established.  Applicable 
regulations provide that in determining causation it must be 
shown that an additional disability is actually the result of 
a disease or injury or an aggravation of an existing disease 
or injury related to VA medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c) (1995).  
The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination, and compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  Id.  

VA law also provides that in order to establish entitlement 
to compensation for the cause of the veteran's death the 
evidence must show that a disability incurred or aggravated 
by VA medical treatment was the principal or contributory 
cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1999).  In order to constitute the 
principal cause of death the disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
disability that made the veteran "materially less capable" 
of resisting the effects of the fatal disease or that such 
disability had "material influence in accelerating death," 
thereby contributing substantially or materially to the cause 
of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  If the disability affected a vital 
organ, consideration must be given to whether the 
debilitating effects of the disability rendered the veteran 
less capable of resisting the effects of other diseases.  See 
38 C.F.R. § 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In this case, the veteran's death certificate reflects that 
he died on December [redacted], 1995, as a result of end stage lung 
disease with underlying causes including chronic aspiration 
pneumonia and gastroesophageal reflux disease.  A January 
1996 autopsy report included final anatomical diagnoses of 
massive pulmonary fibrosis, chronic obstructive pulmonary 
disease - emphysema, bronchopneumonia, and severe 
atherosclerotic vascular disease.  The pathologist found the 
veteran died as a result of end stage lung disease secondary 
to silicosis.

The appellant contends, in essence, that the veteran 
developed an additional disability as a result of VA medical 
treatment which contributed to his cause of death or 
accelerated his demise.  She claims a biopsy procedure 
performed during VA treatment complicated and compounded the 
veteran's health problems, that lack of timely treatment by a 
pulmonary specialist hastened his death, that rough handling 
by a VA radiologist caused complications which hastened his 
death, and that medication administered during treatment 
worsened his condition.  The appellant stated the veteran 
developed a fever shortly after the biopsy procedure which 
was subsequently diagnosed as pneumonia.

Based upon a review of the record, the Board finds no 
competent medical evidence has been submitted which 
demonstrates that the veteran's cause of death was related to 
VA medical treatment.  There has also been no competent 
medical evidence submitted which demonstrates that an 
additional disability as a result of VA medical treatment 
contributed substantially or materially to the cause of 
death.  

Although VA hospital records show the veteran developed a 30 
percent left pneumothorax during a transbronchial biopsy 
bronchoscopy on October 24, 1995, there is no suggestion in 
the medical evidence that the pneumothorax was implicated in 
his death.  In fact, the January 1996 autopsy report noted 
the veteran's pneumothorax had resolved on November 5, 1995.  
There is also no medical evidence indicating the veteran's 
pneumonia was incurred as a result of VA treatment.

Evidence in support of the appellant's claim includes her 
opinions and those of her daughter.  While they sincerely 
believe VA medical treatment contributed to or accelerated 
the veteran's death, they are not competent to provide a 
medical opinion because this requires specialized medical 
knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the Board finds the appellant has 
not submitted evidence of a well-grounded claim for 
entitlement to compensation for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(a).

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The 
Court has also recently held that absent the submission and 
establishment of a well-grounded claim VA cannot undertake to 
assist in developing facts pertinent to a claim.  Morton v. 
West, 12 Vet. App. 477, 486 (1999).  


ORDER

Entitlement to compensation for the cause of the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



- 7 -





- 1 -


